Case
   Case:20-00055-EAG
     20-01029 Doc 11 Filed
                        Doc#:44-11
                           05/13/20 Entered
                                     Filed:06/08/20
                                            05/13/20 Entered:06/08/20
                                                     13:03:13 Main Document
                                                                      19:33:49 Page
                                                                                Desc:
                                                                                    1 of 3
                                 Exhibit 11 Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA

    In re:                                       Case No. 18-11102
    Abe's Boat Rentals, Inc.
                       Debtor
    Abe's Boat Rentals, Inc.                     Chapter 11
                       Plaintiff

    V.                                           Judge John W. Kolwe

    Jovita Carranza, In Her Capacity as
    Administrator for the U.S. Small             Adv. Proc. No. 20-1029
    Business Administration
                       De endant


   ORDER DENYING THE PLAINTIFF'S EMERGENCY APPLICATION FOR A
   TEMPORARY RESTRAINING ORDER AND SETTING A HEARING ON THE
           APPLICATION FOR A PRELIMINARY INJUNCTION

          On May 11, 2020, the Debtor filed a Complaint and Verified Emergency
   Application for Temporary Restraining Order and Preliminary Injunction (ECF #1)
   against Defendant Jovita Carranza, In Her Capacity as Administrator for the United
   States Small Business Administration, or SBA. The Debtor contends that the SBA
   exceeded its authority by forbidding debtors in bankruptcy from applying for funds
   through the SBA's Paycheck Protection Program ("PPP") under the Coronavirus Aid,
   Relief, and Economic Stimulus ("CARES") Act, and that the SBA's actions constitute
   discrimination against debtors under 11 U.S.C. § 525(a). The Debtor seeks the
   issuance of a temporary restraining order ("TRO") and a hearing on a preliminary
   injunction.
         To obtain either a TRO or preliminary injunction, plaintiffs must demonstrate
   four requirements, all of which must be satisfied to obtain relief: "(1) a substantial
   likelihood of success on the merits, (2) a substantial threat of irreparable injury if the
   injunction were not granted, (3) that their substantial injury outweighed the threatened
   harm to the party whom they sought to enjoin, and (4) that granting the preliminary
Case
   Case:20-00055-EAG
     20-01029 Doc 11 Filed
                        Doc#:44-11
                           05/13/20 Entered
                                     Filed:06/08/20
                                            05/13/20 Entered:06/08/20
                                                     13:03:13 Main Document
                                                                      19:33:49 Page
                                                                                Desc:
                                                                                    2 of 3
                                 Exhibit 11 Page 2 of 3



   injunction would not disserve the public interest." 1 "If the party requesting a
   preliminary injunction cannot show a substantial likelihood of success on the merits,
   the injunction should be denied and there is no need for the court to address the other
   requirements for a preliminary injunction." 2
             The undersigned judge recently addressed the same legal issue in the Western
   District of Louisiana case of J-H-J, Inc. v. Carranza, Docket No. 20-5014, denying the
   Plaintiffs' Application for a Preliminary Injunction after a hearing on May 12, 2020,
   on the ground that the Plaintiffs failed to demonstrate a substantial likelihood of
   success on the merits. In the J-H-J hearing, the Court adopted by reference the
   reasons explained by Judge Gargotta in Asteria Education Inc. v. Carranza, 20-5024
   (Bankr. W.D. Tex. 2020) and Judge Mott in Trudy's Texas Star, Inc., 20-1026 (W.D.
   Tex.), both on hearings for TROs on the same issue, and the Court hereby adopts that
   reasoning here. 3 The Complaint in this case, including the Emergency Application for
   Temporary Restraining Order and Preliminary Injunction~ effectively raises the same
   issues and arguments, and the Court will deny the request for a TRO on the same
   basis, for failure to demonstrate a substantial likelihood of success on the merits.
             Although this determination would seem to foreclose the Debtor's prevailing
   on the request for a preliminary injunction, the Court is mindful of the fact that Fed.
   R. Civ. P. 65, made applicable to the bankruptcy court through Fed. R. Bankr. P.
   7065, appear to contemplate that a hearing will be held on a request for a preliminary
   injunction, and most courts have required a hearing. Accordingly, out of an
   abundance of caution, the Court will set a hearing on the Debtor's request for a
   preliminary injunction.



       1Planned Parenthood Ass'n of Hidalgo County Texas, Inc. v. Sztehs, 692 F.3d 343, 348 (5th Cir.
   2012) (citing Tex. Med. Providers Performing Abortion Servs. v. Lakey, 667 F.3d 570, 574 (5th Cir.
   2012)); Albright v. City of New Orleans, 46 F. Supp. 2d 523, 532 (E.D. La. 1999), aff'd in part, 237 F.3d
   631 (5th Cir. 2000) (noting that the standards are the same for TROs and that both TROs and
   preliminary injunctions "are extraordinary relief and [are] rarely issued.").
       2Butts v. Aultman, 953 F.3d 353, 361 (5th Cir. 2020) (citing Lake Charles Diesel, Inc. v. Gen. Motors
   Corp., 328 F.3d 192, 203 (5th Cir. 2003)).
       3   Counsel for the Debtor in this case attended the J-H-J hearing by telephone.

                                                       2
Case
   Case:20-00055-EAG
     20-01029 Doc 11 Filed
                        Doc#:44-11
                           05/13/20 Entered
                                     Filed:06/08/20
                                            05/13/20 Entered:06/08/20
                                                     13:03:13 Main Document
                                                                      19:33:49 Page
                                                                                Desc:
                                                                                    3 of 3
                                 Exhibit 11 Page 3 of 3



          IT IS ORDERED that the Debtor's r equest for a temporary restraining or der
   is DENIED.
         IT IS FURTHER ORDERED that the Court shall h old a hearing on the
   Debtor's Request for a Preliminary Injunction on May 19, 2020, at 2:00 p.m. Any
   objection to the Debtor's Application shall be filed on or before May 18, 2020.
         Thus, done and signed t his 13 t h day of May, 2020.




                                                                ankruptcy Court




                                              3
